DETAILED ACTION
	Claims 1-3, 5, 7-18, and 31-38 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-24.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of coformer as isoicotinamide in the reply filed on 19 October 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore the search and examination has been extended to the entirety of the pending claims.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jill MacAlpine on 27 April 2022.
The application has been amended as follows: 
1.	Cancel claim 4.
2.	Amend claim 1 by adding the term “and” after the structure and before “(b)”.
3.	Amend claim 17 by inserting “a” before “tablet”.
4.	Amend claim 34 by adding the term “and” after the structure and before “(b)”.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to solid forms comprising greater than 80% by weight of a cocrystal comprising a compound 1 or a tautomer thereof and a conformer.  The novel and nonobvious aspect of this invention involves the cocrystal of compound 1 or a tautomer thereof with a conformer.  The closest prior art of record fails to teach or suggest Applicant’s instant invention.
Applicant’s amendment filed 9 March 2022 has overcome the objection to claims 5, 6, and 7.  Applicant’s amendment has overcome the 35 USC 103 rejection as the claim set has been amended to require the solid form comprise greater than 80% by weight of a cocrystal comprising the compound 1 or a tautomer thereof and a coformer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					27 April 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600